                                        THE HONORABLE RICARDO S. MARTINEZ




                    UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST ADMINISTRATORS, INC.,

                    Plaintiff,              NO. C21-00677-RSM

             v.                             ORDER GRANTING PLAINTIFF’S
                                            MOTION TO CONTINUE COURT
FRISCO BAKING COMPANY, INC., a              DATES
California corporation,

                    Defendant.


      THIS MATTER having come on to be heard on the motion of Plaintiff, Plaintiff

appearing through its attorney, Russell J. Reid of Reid, McCarthy, Ballew & Leahy,

L.L.P., the parties are in settlement discussion and hope to have this matter resolved

before the requested 30-day extension, now, therefore;

      IT IS HEREBY ORDERED that Plaintiff’s Motion to Continue Court Dates has

been granted as follows:




ORDER GRANTING PLAINTIFFS’ MOTION
TO EXTEND COURT DATES – C21-00677-RSM
Page 1 of 2
      Deadline for FRCP 26(f) conference……………..July 30, 2021

      Initial Disclosures Pursuant to FRCP 26(a)……..August 6, 2021

      Combined Joint Status Report and Discovery
       Plan as Required by FRCP 26(f), and Local
       Rule CR 16………………………………………..August 13, 2021



      DATED this 6th day of July, 2021.




                                          A
                                          RICARDO S. MARTINEZ
                                          CHIEF UNITED STATES DISTRICT JUDGE




Presented for Entry by:


/s/Russell J. Reid
Russell J. Reid, WSBA #2560
Reid, McCarthy, Ballew & Leahy, LLP
100 West Harrison Street, N. Tower, #300
Seattle WA 98119
Telephone: (206) 285-0464
Fax: (206) 285-8925
Email: rjr@rmbllaw.com
Attorney for Plaintiff




ORDER GRANTING PLAINTIFFS’ MOTION
TO EXTEND COURT DATES – C21-00677-RSM
Page 2 of 2
